Citation Nr: 0111675	
Decision Date: 04/23/01    Archive Date: 05/01/01	

DOCKET NO.  99-14 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran retired from active duty in August 1981 with over 
19 years' active military service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA), Roanoke, Virginia, 
Regional Office (RO), which denied the veteran, in pertinent 
part, entitlement to service connection for a hearing loss.

The statement of the case provided to the veteran in May 1999 
addressed the issue of service connection for bilateral 
sensorineural hearing loss.  The Board construes the 
veteran's substantive appeal as limiting his appeal to a 
hearing loss in his left ear.  Accordingly, only this issue 
will be addressed herein.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Left ear hearing loss began in service.


CONCLUSION OF LAW

A left ear hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he suffers from a hearing loss in 
his left ear that was caused by his exposure to noise as a 
jet mechanic in the Navy.


Factual Background

The Board initially notes that the veteran's service medical 
records on file do not include his medical examination for 
service entrance or separation.  A report of medical 
examination in April 1968 for purposes of reenlistment 
however shows that clinical examination at that time found 
the veteran's hearing to be 15/15, whispered and spoken 
voice, bilateral.  A report of medical examination of the 
veteran's hearing in November 1977 recorded the veteran's 
hearing as 5, 10, 0, 10 and 20 decibels (db) at 500, 1,000, 
2,000, 3,000, and 4,000 hertz (Hz), respectively in the right 
ear and 10, 5, 10, 25 and 30 db at corresponding frequencies 
in his left ear.

The veteran's DD Form 214, Certification for Release or 
Discharge from Active Duty, at service retirement shows that 
the veteran was an aircraft maintenance technician during 
service. 

On a VA fee-basis audiological evaluation in July 1998 the 
veteran complained of hearing loss which he stated began in 
approximately 1984.  He stated that his last audiological 
evaluation was provided to him at service discharge in 1981.  
He added that his family members complained of his poor 
hearing and of his need for a hearing aid.  On audiometric 
examination, the veteran's hearing was reported as 15, 10, 
15, 25, and 35 db at 500, 1,000, 2,000, 3,000, and 4,000 Hz, 
respectively, in the right ear.  The left ear hearing was 
recorded as 20, 25, "50m," "75m," and 70 db in the right 
ear, at corresponding frequencies.  



Analysis

On November 9, 2000, the President signed into law Veterans 
Claims Assistance Act of 2000, (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, (2000).  This law rewrites the 38 U.S.C.A. 
§§ 5100-5107 "duty to assist" provisions, to eliminate the 
well-grounded claim requirement, and requires the Secretary 
to provide additional assistance in the development of all 
facts pertinent to a claim for benefits under Title 38 of the 
United States Code.

Although the RO did not readjudicate the veteran's claim 
subsequent to the enactment of the VCAA, the claimant was 
provided a VA examination in connection with his current 
claim.  The RO has collected all identified medical records.  
The veteran was provided notice of the applicable laws and 
regulations.  There is no indication in the record that there 
is any additional evidence that has not been associated with 
the claims file.  The Board finds that there is no prejudice 
by appellate review at this time without initial RO 
adjudication after enactment of the VCAA.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  In essence, VA has satisfied 
its duty to notify and assist the veteran in this case.  
Further development and further expending of VA resources is 
not warranted as the circumstances of this case indicate that 
a remand would serve no useful purpose.  See Soyna v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Certain 
diseases, including sensorineural hearing loss, may be 
presumed incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

For a showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observations to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis, including the word 
"chronic."  When the disease entity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Impaired hearing will be considered to be a disability when 
the auditory thresholds in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hz is 40 db or greater; or when the 
auditory thresholds of at least 3 of the frequencies 500, 
1,00, 2,000, 3,000, or 4,000 Hz are 26 db or greater; or when 
speech recognition scores using the Maryland CNC test are 
less than 94 percent.  38 C.F.R. § 3.385.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case the veteran asserts that he developed a left ear 
hearing loss as a result of noise exposure to aircraft in 
service.  The evidence clearly establishes that the veteran's 
primary duties in service for a number of years involved 
aircraft maintenance.  The veteran's service medical 
examination in April 1977 approximately 4 years prior to his 
service separation showed that the veteran had decreased 
hearing in his left ear of 25 db at 3,000 Hz and 30 db at 
4,000 Hz.  The threshold for normal hearing is from 0 to 20 
db with higher thresholds indicating some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Although 
the veteran's left ear hearing results in service do not 
appear to meet the regulatory requirements for service 
connection for hearing loss disability as prescribed by 
38 C.F.R. § 3.385, service connection may still be 
established.  See Hensley at 160.

Here the Board finds it reasonable, in light of the veteran's 
statements regarding continuing symptoms of hearing 
difficulty, to conclude that the veteran began to experience 
left ear hearing loss in service.  The veteran demonstrated 
some hearing loss in his left ear on examination in service.  
He had hearing loss in his left ear on VA examination in July 
1998 that meets the regulatory requirements for establishing 
the existence of hearing loss disability under 38 C.F.R. 
§ 3.385.  Accordingly, granting the veteran the benefit of 
the doubt, the Board finds that his left ear hearing loss 
began in service.  Therefore, service connection for left ear 
hearing loss is warranted.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, supra.


ORDER

Service connection for left ear hearing loss is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

